Opinion by
Cline, J.
The government examiner testifying in behalf of the plaintiff stated that the -commodity in question is soft jute thread waste, similar to that involved in Abstract 36301. The only government witness, a manufacturer of jute felt, disagreed with the examiner and stated that in his opinion the commodity is a hard jute waste in which the yarn is twisted tight, that is, sized waste, which he would describe as a treated hard thread. He also testified as to the manner in which the waste is used in the manufacture of jute felt but was unable to state what percentage of the time his industry so uses it and that they only use it when they are unable to obtain the soft jute thread waste. He also admitted that he had no knowledge of the use of the merchandise other than in his own trade. From the record it was held that the plaintiff had sustained its burden of proof and that the government had conceded that the instant merchandise is similar to that involved in Abstract 36301. In accordance therewith the court found the commodity to be paper stock and held it entitled to free entry under paragraph 1750 as claimed.